Exhibit 10.15

 

DEED OF ASSIGNMENT

 

IN

 

PETROLEUM AGREEMENT

 

FOR

 

THE EXPLORATION FOR AND EXPLOITATION OF HYDROCARBONS

 

IN THE ZONE OF INTEREST

 

NAMED

 

“FOUM ASSAKA OFFSHORE”

 

--------------------------------------------------------------------------------


 

The present deed of assignment has been concluded between:

 

PATHFINDER HYDROCARBON VENTURES LIMITED. hereinafter named “PHVL”, a company
organized and established under the laws of Jersey (Company Registration Number
97888), whose registered office is located at Channel House, Green Street, St.
Helier, Jersey JE2 4UH, British Channel Islands (the “Assignor”), herein
represented by its Chief Executive Officer. Mr. Paul GRIFFITHS,

 

AND

 

KOSMOS ENERGY DEEPWATER MOROCCO, hereinafter named “KOSMOS”, a company organized
and established under the laws of the Cayman Islands, whose registered office is
located at 4th Floor, Century Yard, Cricket Square, Hutchins Drive, Elgin
Avenue, George Town. Grand Cayman KY1-1209, Cayman Islands (the “Assignee”),
herein represented by its Vice President, Mr. Joseph MATTHEWS,

 

PHVL and KOSMOS may collectively be referred to as the ‘`Parties”

 

--------------------------------------------------------------------------------


 

PREAMBLE

 

A.            The Office National des Hydrocarbures et des Mines (“ONHYM”), PHVL
and KOSMOS are parties to:

 

a)    the Petroleum Agreement between ONHYM, KOSMOS and PHVL signed on May 4th,
2011 and approved by joint order of the Minister in charge of Energy and the
Minister in charge of Finance Ns 2333-11 on July 1st, 2011 published in Official
Gazette N2 5978 dated September 15m, 2011 (the “Petroleum Agreement”), in
pursuance of which they have obtained the exclusive right to undertake petroleum
activities in the zone of interest (“FOUM ASSAKA OFFSHORE”) comprising the
exploration permits as specified in the Petroleum Agreement;

 

b)    the Association Contract signed on May 4m, 2011 relating to exploration
for and exploitation of hydrocarbons in the zone of interest referred to as FOUM
ASSAKA OFFSHORE (the “Association Contract”):

 

c)     the four (4) exploration permits referred to as “FOUM ASSAKA OFFSHORE I”,
“FOUM ASSAKA OFFSHORE Il”. FOUM ASSAKA OFFSHORE III and “FOUM ASSAKA OFFSHORE
IV” granted by orders of the Minister in charge of Energy (the “Permits”);

 

The Petroleum Agreement. the Association Contract and the Permits are
hereinafter collectively referred to as the “Documents”.

 

B.                                      in accordance with the Documents, ONHYM,
PHVL and KOSMOS are holders of the exclusive right to prospect for liquid and
gaseous hydrocarbons in the area defined by the Permits;

 

C.                                      Article 17 of the Petroleum Agreement,
and Clause 11 of the Association Contract, permits the Parties to the Petroleum
Agreement and the Association Contract to assign and transfer in whole or in
part their Interest as defined by the Documents in accordance with Article 8 of
the Law n° 21-90 as amended and updated by the Law n° 27-99 and Section 19 of
the Decree n° 2-93-786 as amended and updated by Decree n’ 2-99-210;

 

D.                                      Article 17 of the Petroleum Agreement
and Clause 11 of the Association Contract require the approval of the Minister
in charge of Energy and the consent of the Parties before an assignee may
acquire any rights pursuant to the Documents:

 

E.                                      The Parties have agreed that provided
that the approvals and agreements referred to in Article 1 below are obtained,
PHVL shall transfer to KOSMOS eighteen point seven five per cent (18.75%) of its
undivided Percentage Interest in accordance with the Documents (the
“Assignment”).

 

--------------------------------------------------------------------------------


 

In witness whereof, the Parties have agreed the following between themselves in
consideration of the obligations set out in the present document:

 

Article 1

 

On the condition of the approval and agreement of the Minister in charge of
Energy, and of ONHYM, PHVL and KOSMOS as well as those agreements stated in the
present document, the Assignment to KOSMOS shall be effective on the date of the
signature of the joint order (arrêté) of the Minister in charge of Energy and
the Minister in charge of Finance approving the Amendment N°1 to the Petroleum
Agreement (the “Effective Date”).

 

Article 2

 

Pursuant to the Documents, PHVL assign and transfer, and KOSMOS accept by the
present document, eighteen point seven five per cent (18.75%) of its undivided
Interest in the Documents (the “KOSMOS Assigned Interest”), so that the interest
held by the parties in the Documents at the Effective Date to the Documents is
as follows:

 

ONHYM twenty-five per cent (25%)

 

KOSMOS fifty-six point two five per cent (56.25%)

 

PHVL            eighteen point seven five per cent (18.75%)



Article 3

 

KOSMOS acknowledges and accept that it shall assume and fulfil all the
obligations, responsibilities and duties from the Effective Date, under the
Documents that may arise after this date related to the KOSMOS Assigned
Interest.

 

KOSMOS agrees to indemnify and hold each of ONHYM and PHVL harmless from and
against all such obligations, liabilities, duties, costs and expenses arising
out of operations relating to the Documents which accrue after the Effective
Date related to the KOSMOS Assigned Interest.

 

Article 4

 

PHVL declares and warrants by the present document that it has not in any way
previously transferred, assigned or pledged its interest under the Documents
constituting the object of the present assignment to KOSMOS, and PHVL shall
undertake to indemnify and shall hold KOSMOS harmless from all claims, losses or
damages that KOSMOS may suffer or incur owing to a violation of the above
declaration and warranty.

 

PHVL herein commits to indemnify and hold KOSMOS harmless from all
responsibilities and obligations relating to the KOSMOS Assigned Interest which
accrue after the Effective Date.

 

 

4

--------------------------------------------------------------------------------


 

Article 5

 

The Parties shall sign all other documents and shall carry out all other
activities that may be necessary or desirable to obtain the consent of the
Minister in charge of Energy as well as the present Assignment; to confirm or
record the assignment of the KOSMOS Assigned Interest, and to put this into
effect in accordance with the laws of the Kingdom of Morocco.

 

Article 6

 

All the terms used in the present document (with the exception of the term
“Pates”) have the same definition as that indicated in the Documents.

 

In witness whereof, the Parties have duly signed this Deed of Assignment in five
(5) original copies on the 11 day of June 2012

 

 

PATHFINDER HYDROCARBON VENTURES LIMITED

 

 

 

/s/ Paul Griffiths

 

 

 

By:

PAUL GRIFFITHS

 

 

 

Position:

Chief Executive Officer

 

 

 

 

 

KOSMOS ENERGY DEEP WATER MOROCCO

 

 

 

/s/ Joseph Matthews

 

 

 

By:

JOSEPH MATTHEWS

 

 

 

Position:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

By their agreement to this Assignment as indicated in the present document,
ONHYM and KOSMOS accept and consent to the KOSMOS Assignment. Moreover, it is
agreed that the conditions of Article 17 of the Petroleum Agreement and
Article 11 of the Association Contract have been fulfilled.

 

Read and approved

 

 

Date: 11 June 2012

 

 

OFFICE NATIONAL DES HYDROCARBURES ET DES MINES.

 

 

 

/s/ Amina Benkhadra

 

 

 

 

 

By:

Amina Benkhadra

 

 

 

Position: Vice President

 

 

 

 

 

KOSMOS ENERGY DEEPWATER MOROCCO

 

 

 

/s/ Joseph Matthews

 

 

 

By:

Joseph Matthews

 

 

 

Position: Vice President

 

 

6

--------------------------------------------------------------------------------